Exhibit 10.2

FIRST AMENDMENT TO

AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT
(this “Amendment”) is entered into as of April 13, 2015, by and among the
Persons listed on the signature pages hereof as “Grantors” (each, a “Grantor”
and collectively, the “Grantors”, together with Borrower (as defined below), the
“Loan Parties”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Wells Fargo”), in its capacity as agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “Agent”).

WHEREAS, Nuverra Environmental Solutions, Inc., a Delaware corporation
(“Borrower”), Agent, and Lenders are parties to that certain Amended and
Restated Credit Agreement dated as of February 3, 2014 (as amended, restated,
modified or supplemented from time to time, the “Credit Agreement”);

WHEREAS, to guarantee and secure payment and performance of the Obligations
under the Credit Agreement, the Loan Parties and Agent entered into that certain
Amended and Restated Guaranty and Security Agreement, dated as of February 3,
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), pursuant to which each Guarantor guaranteed the
Obligations and each Loan Party granted to Agent, for the benefit of the
Lenders, a security interest in substantially all of each Loan Party’s assets;

WHEREAS, Borrower has sold all of the issued and outstanding shares of common
stock (the “Shares”) of Heckmann Environmental Services, Inc., a Delaware
corporation (“Heckmann”), and Heckmann is a holding company that owns all of the
issued and outstanding shares of common stock of Thermo Fluids, Inc., a Delaware
corporation (“Thermo Fluids”);

WHEREAS, in connection with such sale, Agent and the Lenders have (i) released
Agent’s Lien on the Shares; (ii) released Agent’s Lien on the assets of Heckmann
and Thermo Fluids; and (iii) released each of Heckmann and Thermo Fluids from
its obligations under the Security Agreement and each other Loan Document;

WHEREAS, Agent and the Loan Parties have agreed to amend the Security Agreement
in certain respects.

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Security Agreement.



--------------------------------------------------------------------------------

2. Amendment. In reliance upon the representations and warranties of the
Grantors set forth in Section 6 below and subject to the satisfaction of the
conditions to effectiveness set forth in Section 5 below:

(a) Section 1(a) of the Security Agreement is hereby amended by amending and
restating the following defined term in its entirety as follows:

(lxxv) “Triggering Event” means, as of any date of determination, that (A) an
Event of Default has occurred as of such date or (B) Excess Availability is less
than the greater of (i) $24,375,000 and (ii) 12.5% of the Maximum Revolver
Amount as of such date.

(b) Section 7(k)(ii) of the Security Agreement is hereby amended and restated as
follows:

(ii) Each Grantor shall establish and maintain Controlled Account Agreements
with Agent and the applicable Controlled Account Bank, in form and substance
reasonably acceptable to Agent. Unless otherwise agreed to by Agent, each such
Controlled Account Agreement shall provide, among other things, that (A) the
Controlled Account Bank will comply with any instructions originated by Agent
directing the disposition of the funds in such Controlled Account without
further consent by the applicable Grantor, (B) the Controlled Account Bank
waives, subordinates, or agrees not to exercise any rights of setoff or
recoupment or any other claim against the applicable Controlled Account other
than for payment of its service fees and other charges directly related to the
administration of such Controlled Account and for returned checks or other items
of payment, and (C) upon the instruction of Agent (an “Activation Instruction”),
the Controlled Account Bank will forward by daily sweep all amounts in the
applicable Controlled Account to the Agent’s Account. Agent agrees not to issue
an Activation Instruction with respect to the Controlled Accounts unless a
Triggering Event has occurred and is continuing at the time such Activation
Instruction is issued. If a Triggering Event has occurred and is continuing,
Agent may in its discretion issue an Activation Instruction, provided that if
the Triggering Event exists as a result of Excess Availability being less than
the greater of (i) $24,375,000 and (ii) 12.5% of the Maximum Revolver Amount,
Agent shall issue such Activation Instruction. Agent agrees to use commercially
reasonable efforts to rescind an Activation Instruction (the “Rescission”) if,
after the occurrence of such Triggering Event, (x) ninety (90) consecutive days
have passed during which Excess Availability has exceeded the greater of
(i) $24,375,000 and (ii) 12.5% of the Maximum Revolver Amount and (y) no Event
of Default has occurred and is continuing.

(c) Schedules 5, 6, 7, 8, 9, 10 and 11 to the Security Agreement are hereby
replaced with Schedules 5, 6, 7, 8, 9, 10 and 11, respectively, attached hereto.

3. Effectiveness of Amendment; Continuing Effect. Except as expressly set forth
in Section 2 above, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Security Agreement, the
Credit Agreement or any other Loan Document, or a waiver of any other terms or
provisions thereof, and the Security Agreement, the Credit Agreement and the
other Loan Documents shall remain unchanged and shall continue in full force and
effect, in each case as amended hereby. This Amendment is a Loan Document.

 

-2-



--------------------------------------------------------------------------------

4. Reaffirmation and Confirmation; Covenant. Each Grantor hereby ratifies,
affirms, acknowledges and agrees that the Security Agreement and the other Loan
Documents to which it is a party represent the valid, enforceable and
collectible obligations of such Grantor (except as may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally), and further
acknowledges that there are no existing claims, defenses, personal or otherwise,
or rights of setoff whatsoever with respect to the Security Agreement or any
other Loan Document. Each Grantor hereby agrees that this Amendment in no way
acts as a release or relinquishment of the Liens and rights securing payments of
the Obligations. The Liens and rights securing payment of the Obligations are
hereby ratified and confirmed by each Grantor in all respects.

5. Conditions to Effectiveness. This Amendment shall become effective upon the
satisfaction of each of the following conditions precedent, in each case
satisfactory to Agent in all respects:

(a) Agent shall have received a copy of this Amendment executed and delivered by
Agent and the Loan Parties; and

(b) no Default or Event of Default shall have occurred and be continuing on the
date hereof or as of the date of the effectiveness of this Amendment.

6. Representations and Warranties. In order to induce Agent to enter into this
Amendment, each Grantor hereby represents and warrants to Agent and Lenders
that:

(a) after giving effect to this Amendment, all representations and warranties
contained in the Loan Documents to which such Grantor is a party are true,
correct and complete in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of this Amendment, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true, correct
and complete in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of such
earlier date);

(b) no Default or Event of Default has occurred and is continuing; and

(c) this Amendment and the Loan Documents, as amended hereby, constitute legal,
valid and binding obligations of each Grantor and are enforceable against such
Grantor in accordance with their respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally.

 

-3-



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Expenses. Borrower agrees to pay on demand all reasonable documented
out-of-pocket costs and expenses of Agent (including reasonable attorneys’ fees)
incurred in connection with the preparation, negotiation, execution, delivery
and administration of this Amendment and all other instruments or documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith. All obligations provided herein shall survive any termination of this
Amendment and the Security Agreement as amended hereby.

(b) Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Security Agreement or
any other Loan Document, the terms and provisions set forth in Section 25 of the
Security Agreement are expressly incorporated herein by reference.

(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

[Signature Page Follows]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

GRANTORS: NUVERRA ENVIRONMENTAL SOLUTIONS, INC., a Delaware corporation By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   Chairman and Chief Executive Officer

 

HECKMANN WATER RESOURCES
CORPORATION By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President

 

HECKMANN WATER RESOURCES (CVR),
INC. By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President

 

1960 WELL SERVICES, LLC By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   Chief Operating Officer and President

 

Signature Page First Amendment to Amended and Restated Guaranty and Security
Agreement



--------------------------------------------------------------------------------

HEK WATER SOLUTIONS, LLC By:

/s/ Mark D. Johnsrud

Name: Mark D. Johnsrud Title: Chief Operating Officer and President APPALACHIAN
WATER SERVICES, LLC By:

/s/ Mark D. Johnsrud

Name: Mark D. Johnsrud Title: Chief Operating Officer and President BADLANDS
POWER FUELS, LLC, a Delaware limited liability company By:

/s/ Mark D. Johnsrud

Name: Mark D. Johnsrud Title: President BADLANDS POWER FUELS, LLC, a North
Dakota limited liability company By:

/s/ Mark D. Johnsrud

Name: Mark D. Johnsrud Title: President LANDTECH ENTERPRISES, L.L.C. BADLANDS
POWERFUELS, LLC (DE), Sole Member By:

/s/ Mark D. Johnsrud

Name: Mark D. Johnsrud Title: President

 

Signature Page First Amendment to Amended and Restated Guaranty and Security
Agreement



--------------------------------------------------------------------------------

BADLANDS LEASING, LLC By:

/s/ Mark D. Johnsrud

Name: Mark D. Johnsrud Title: President IDEAL OILFIELD DISPOSAL, LLC BADLANDS
POWERFUELS, LLC (DE), Sole Member By:

/s/ Mark D. Johnsrud

Name: Mark D. Johnsrud Title: President

 

Signature Page First Amendment to Amended and Restated Guaranty and Security
Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent By:

/s/ Zachary S. Buchanan

Name: Zachary S. Buchanan Title: AVP

 

Signature Page First Amendment to Amended and Restated Guaranty and Security
Agreement